DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The examiner continues to focus on the fact that insertion of edges “in response to the detecting of an emerging pattern” is, to the examiner, circular reasoning. The pattern should emerge as the neural network is trained. How is the pattern supposed to emerge without the neural network being in place first? 

(A) The problem identified by the examiner in the 112 rejections is real and calls for clarification or amendment. The examiner does not feel that this issue has been clarified properly.

In particular, one needs to already have the edges of a neural network in order to apply a learning algorithm. The edges are connections between nodes, and learning by an algorithm such as backpropagation involves adjusting the weights of the edges.



(B) The applicant’s own drawings and specification seem to show neural networks that are complete to begin with, where the edges are already present and not added after learning has taken place. 
See instant para 0040:
“FIG. 1 shows an illustrative artificial neural network on which a machine learning algorithm may be executed in accordance with one or more examples described herein;”

But in instant figure 1, the neural network is generally complete to begin with, as all the edges are already in place. This would seem to go against the applicant’s claim limitations about edges being added *after* learning has taken place. As the examiner has already argued, these limitations are circular. Learning would depend on a full neural network already in place. But then the claims suggest that edges are added after learning takes place. This is circular because each requires the other as a prerequisite.

(C) The applicant explanations in the 12/1/2021 are not persuasive.
The applicant writes in the 12/1/2021 response,
“However, as illustrated in FIG. 2B, additional edges were added after identifying transaction 205 as a fraudulent transaction. After determining that transaction 205 is a Instead, ATM 220 appears in FIG. 2B as a result of network training through networks with defined edges. Therefore, while FIG. 2A and FIG. 2B do not show new edges between merchant 208 and receiver 207, FIG. 2A and FIG. 2B, in fact, show new edges between receiver 207 and ATM 220. As such, the graph illustrated in FIG. 2B is not identical to the graph illustrated in FIG. 2A and is not pre-defined.”

But network training in machine learning adjusts the weights of edges on a graph that has been already defined. Network training does not lead to new nodes and new edges popping onto a graph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The examiner does not feel he can properly examine the claims on the basis of prior art at this time, as several aspects of the claims are very unclear to the examiner. Some amendments and clarifying discussions should address the issues that the examiner describes below:

(1) The examiner does not understand the limitation, “inserting an edge between the first node and the second node in the graph in response to the detecting of the emerging pattern”
The examiner has a fair amount of experience with and understanding of neural networks, and this goes against some of the examiner’s understandings. This seems like the opposite of how a neural network normally works. Normally one would build a neural network first, and then use an algorithm such as backpropagation to train the neural network. Conventionally with a neural network, the training process involves adjusting the weights of connections in the network in order to increase certain weights and decrease certain other weights based on success or failure of the network on training examples. This process is called reinforcement learning.
The examiner asks: 
The edges define the network. The edges between nodes are the graph. Don’t you need the network in place beforehand in order to start the network training process? If the edges in the graph aren’t created until a late stage in the process, doesn’t that imply that you are starting without connections between the nodes? This limitation seems to the examiner like one is starting without connections between the nodes and you only create connections when a pattern is detected. How can one even begin when there is, in essence, no graph to start with?
The process in the claims is that an emerging pattern is detected and only then is an edge inserted between two nodes. Don’t you need the network (which consists of a bunch of edges between nodes) in the first place to start training the network and identify emerging patterns? This seems like circular reasoning to the examiner. (A) According to the limitation “inserting an edge between the first node and the second node in the graph in response to the detecting of the emerging pattern”, one needs need the pattern to emerge in order to establish connections between nodes, but (B) the connections between nodes form the network on which training of the network would occur and patterns emerge. (A) and (B) seem circular.

Can the applicant clarify and clear up this misunderstanding or else amend the claims to correct this?

(2) The limitation, “classifying a plurality of nodes in the graph based on the known patterns” again seems circular. 

How can patterns emerge if the network isn’t pre-defined?

The examiner is attempting to understand the claims through the lens of neural networks, which he is familiar with. Figure 1 in the applicant’s own drawings looks like a neural network and which indicates to the examiner that a neural network is the thing being trained and used to identify patterns. But in the above areas, the claims seem to contradict how a neural network works (all the nodes on a neural network are defined beforehand, and the edges are all defined beforehand, in order to begin training – how can you start learning if the network isn’t defined yet and if the edges don’t yet exist?)

Significant clarification or correction is needed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DANIEL A HESS/Primary Examiner, Art Unit 2876